DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of January 10, 2022 is acknowledged and has been entered. New grounds of rejection follow. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Publication Number WO 2020/219091 A1 (Wheatcraft et al.) in view of US 2020/0347725 A1 (Morris et al.).
As concerns claim 1, Wheatcraft et al. discloses a system for use in fracturing a well, comprising: a fracturing system including: a frac pump 55 powered by an electric frac pump motor 52; a turbine system having a turbine coupled 14 to a generator 12 mobile platform 22). Wheatcraft et al. lacks to expressly disclose a starter motor separately coupled to the generator (but see 0037 and the language of claim 3, wherein the generator 12 can have a separate mode to start the gas turbine engine, but a separate dedicated starter motor is not disclosed). Morris et al. discloses a system for use in fracturing a well having a starter motor 265 separately coupled to the generator. (note 0020, the term gas turbine generator refers to both the turbine and the generator sections of a gas-turbine generator transport). It 
As concerns claim 2, Wheatcraft et al. discloses the system as recited in claim 1, wherein the fracturing system further comprises a variable frequency drive (VFD) for controlling the frac pump (illustrated in the embodiment of figure 2).
As concerns claim 3, Wheatcraft et al. discloses the system as recited in claim 1, wherein the fracturing system further comprises a transformer 18 coupled to the battery bank.
As concerns claim 4, the combination discloses the system as recited in claim 1, but lacks to expressly disclose wherein the battery bank has sufficient power to start the turbine system at least twice, nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed power rating, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 5, Wheatcraft et al. discloses the system as recited in claim 1, wherein the battery bank is coupled to selected fracturing system components to provide reserve power.
As concerns claim 6, the limitation “provides power for rig up operations” is an example of an intended use statement that fails to further limit the structure of the claimed invention . Since the claimed invention is directed solely to the structure of an assembly, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in the case, the examiner notes that the assembly disclosed by Wheatcraft et al. and Morris et al. is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
	As concerns claim 7, Wheatcraft et al. discloses the system as recited in claim 1, wherein the battery bank is coupled to at least one electric frac pump motor in a manner to provide power for pumping if the turbine system stops functioning (0042).
	As concerns claim 8, Wheatcraft et al. discloses the system as recited in claim 1, wherein the battery bank provides grid stabilization (Id.).
at 112, also see 0033).
	As concerns claim 10, Wheatcraft et al. discloses the system as recited in claim 1, wherein the battery bank is coupled into the fracturing system as an uninterruptible power supply (as defined, see 0042).
	As concerns claim 17, Wheatcraft et al. discloses a method, comprising: providing a fracturing system with a frac pump 55 powered by an electric motor 52; coupling a generator 12 to the electric motor to power the electric motor; using a prime mover 14 to operate the generator; and enabling startup of the prime mover with electrical power provided from an electrical energy storage system 16, but lacks to expressly disclose wherein the prime mover is constructed as a turbine with a separately coupled starter motor to enable starting the turbine (see claim 3 and 0037).
	As concerns claim 18, Wheatcraft et al. discloses the method as recited in claim 17, further comprising mounting the electrical energy storage system on an over-the-road transport 22.
	As concerns claim 19, Wheatcraft et al. discloses the method as recited in claim 18, further comprising forming the electrical energy storage system as a battery bank (0037).
Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheatcraft et al. and Morris et al., and further in view of US 2020/0263527 A1 (Fischer et al.)
As concerns claim 11, Wheatcraft et al. discloses a system for use in fracturing a well, comprising: a fracturing system comprising: an energy storage system 16 mountable on an over-the-road transport 22; and a powertrain, the powertrain including: a frac pump 55; an electric motor coupled to the frac pump via a pump shaft (implicit, as the arrangement is conventional); a variable frequency drive (VFD) coupled to the electric motor (as shown in the embodiment of figure 2); a generator; switchgear (harmonic mitigation circuitry 16 will be considered equivalent, also it would be expected in an electrical system, e.g., circuit breakers, fuses, etc., also see Morris et al., figure 1 at 112, and 0033 and Fischer et al. at figure 3, rendering the configuration obvious) coupled between the generator and the VFD; and a prime mover coupled to the generator via a generator shaft (see the Abstract), wherein the electric motor, the VFD, the generator, and the switchgear are each coupled by a cable, (schematically shown at figure 1) and wherein the energy storage system 16 is operationally connected with the powertrain at the cables and the frac pump, the electric motor, the VFD, the generator, and the switchgear 
	As concerns claim 12, Wheatcraft et al. discloses the system as recited in claim 11, wherein the energy storage system comprises a battery bank 16.
	As concerns claim 13, Wheatcraft et al. discloses the system as recited in claim 11, wherein the generator comprises an AC generator (0027).
	As concerns claim 14, Wheatcraft et al. discloses the system as recited in claim 11, wherein the generator comprises a DC generator (Id.).
	As concerns claim 15, Wheatcraft et al. discloses the system as recited in claim 11, wherein the battery bank is coupled with circuitry 18 for converting AC power to DC (0061).
	As concerns claim 16, Fischer et al. discloses the system as recited in claim 11, wherein the energy storage system comprises a DC link storage system (see at least 0083, each of the capacitors associated with each VFD are pre-charged, therefore it would have been considered obvious to one of ordinary skill in the art to incorporate the DC  link storage system, especially if using lithium-ion batteries for the energy storage system 16).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679